         Case 1:19-cr-00561-LAP Document 266 Filed 04/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Steven Donziger’s

letter dated April 15, 2021, which seeks the broadcast of his

trial.     (See dkt. no. 265.)      Construing the letter as a motion

for reconsideration of the Court’s previous order regarding the

public-access measures for Mr. Donziger’s trial, (see dkt. no.

254), the motion is DENIED.         Federal Rule of Criminal Procedure

53’s language is mandatory,1 and Mr. Donziger provides no legal

authority to the contrary.

SO ORDERED.

Dated:       April 16, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




     1
      See FED. R. CRIM. P. 53 (“Except as otherwise provided by a
statute or these rules, the court must not permit . . . the
broadcasting of judicial proceedings from the courtroom.”
(emphasis added)).
                                       1
